NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 1 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ERIC MOUTAL; ANDREA NEWMAN,                     No.   21-35303

                Plaintiffs-Appellees,           D.C. No. 3:17-cv-01444-HZ

 v.
                                                MEMORANDUM*
EXEL, INC., a foreign corporation,

                Defendant-Appellant.

                  Appeal from the United States District Court
                           for the District of Oregon
               Marco A. Hernandez, Chief District Judge, Presiding

                       Argued and Submitted May 13, 2022
                                Portland, Oregon

Before: CHRISTEN and SUNG, Circuit Judges, and RAYES,** District Judge.

      Plaintiffs Eric Moutal and Andrea Newman were seriously injured when an

Exel employee drove his 18-wheeler semi-truck into them as they rode their

bicycles. A jury found Exel negligent and awarded Plaintiffs $5,658,893.75 in

compensatory damages and $4 million in punitive damages. The district court


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Douglas L. Rayes, United States District Judge for the
District of Arizona, sitting by designation.
denied Exel’s renewed motion for judgment as a matter of law and motion for new

trial or remittitur. Exel appeals. We have jurisdiction under 28 U.S.C. § 1291 and

affirm.

                                         I.

      We review de novo the district court’s denial of a renewed motion for

judgment as a matter of law and draw all inferences in favor of the nonmoving

parties, reversing only when “the evidence permits only one reasonable conclusion,

and that conclusion is contrary to the jury’s verdict.” Lam v. City of Los Banos, 976

F.3d 986, 995 (9th Cir. 2020) (citation omitted).

      Exel’s renewed motion for judgment as a matter of law challenged the

sufficiency of the evidence supporting the punitive damages award. Oregon law

permits a punitive damages award when clear and convincing evidence shows a

tortfeasor “acted with malice or has shown a reckless and outrageous indifference to

a highly unreasonable risk of harm and has acted with a conscious indifference to

the health, safety and welfare of others.” Or. Rev. Stat. § 31.730(1).

      The jury heard that the Exel employee drove an 18-wheel behemoth over the

speed limit down a winding road widely known and well-marked as a bicycle route,

while repeatedly crossing the fog line and jerking back into his lane over the course

of two miles. The jury could reasonably infer that, as a professional driver, he knew

the risks of his driving but chose to drive in a manner that subjected bicyclists



                                          2
lawfully on the roadway, including Moutal and Newman, to unreasonable risks of

serious bodily injury or death. This evidence supports the jury’s finding by clear

and convincing evidence that the Exel driver showed a reckless and outrageous

indifference to a highly unreasonable risk of harm and that he acted with a conscious

indifference to the health, safety, and welfare of others.

                                          II.

      “Denial of a motion for new trial and remittitur are reviewed for abuse of

discretion.” Kaffaga v. Est. of Steinbeck, 938 F.3d 1006, 1013 (9th Cir. 2019). On

appeal, we view the evidence in the light most favorable to sustaining the verdict.

See Kode v. Carlson, 596 F.3d 608, 612 (9th Cir. 2010) (per curiam); Fenner v.

Dependable Trucking Co., 716 F.2d 598, 603 (9th Cir. 1983).

      Exel’s motion for new trial or remittitur repeats the sufficiency-of-the-

evidence argument, challenges the admissibility of the Exel driver’s post-accident

conduct, and argues that the punitive damages award is excessive. Assuming the

district court erred by admitting evidence of post-accident conduct, such error is

harmless because, as explained above, the pre-accident conduct alone sufficiently

supports punitive damages.      We therefore focus on the whether the award is

excessive.

      Oregon courts look to five factors to determine whether a punitive damages

award is excessive:



                                           3
      (1) the statutory and common-law factors that allow an award of
      punitive damages for the specific kind of claim at issue; (2) the state
      interests that a punitive damages award is designed to serve; (3) the
      degree of reprehensibility of the defendant’s conduct; (4) the disparity
      between the punitive damages award and the actual or potential harm
      inflicted; and (5) the civil and criminal sanctions provided for
      comparable misconduct.

Parrott v. Carr Chevrolet, Inc., 17 P.3d 473, 484 (Or. 2001) (cleaned up). Because

the last three are constitutional factors, BMW of N. Am., Inc. v. Gore, 517 U.S. 559,

568, 574–85 (1996), we review them de novo, Cooper Indus., Inc. v. Leatherman

Tool Grp., Inc., 532 U.S 424, 431 (2001).

      All factors support the punitive damages award amount. As noted above, the

evidence supports the award under Or. Rev. Stat. § 31.730 (factor 1). Imposing

punitive damages vindicates Oregon’s interests in safeguarding its highways (factor

2). See Gore, 517 U.S. at 572. The driver’s conduct was highly reprehensible for

causing physical harm and displaying a reckless indifference to the threat he posed

to other motorists, especially to the vulnerable cyclists (factor 3). See State Farm

Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 419 (2003); Or. Rev. Stat. §

801.608(6) (bicyclists on the shoulder of a highway are “[v]ulnerable”). The ratio

of punitive damages to compensatory damages falls well within the 4:1 ratio

suggested by the United States Supreme Court (factor 4). See Pac. Mut. Life Ins.

Co. v. Haslip, 499 U.S. 1, 23 (1991). Finally, the criminal sanctions that could apply

to this conduct placed Exel on notice of a potential nontrivial punitive damages



                                          4
award (factor 5). See Or. Rev. Stat. §§ 163.175(1)(c) (assault in the second degree),

163.165(1)(a) (assault in the third degree), 161.605(2)–(3), 161.625(1)(c)–(d).

      AFFIRMED.




                                         5